Citation Nr: 1137928	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-42 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the veteran has presented new and material evidence to reopen a claim for service connection for bilateral pes planus (flat feet).


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1945 to January 1947.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issue of entitlement to service-connected for bilateral pes planus as a merits-based claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a July 2004 rating action the RO denied the claim for service connection for bilateral pes planus.  The Veteran failed to perfect an appeal as to that claim.  

2.  The evidence added to the record since the July 2004 RO decision denying service connection for bilateral pes planus relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for bilateral pes planus.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision which denied service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the last final decision denying service connection for bilateral pes planus, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim to reopen.  


II. General Laws and Regulations Governing
 Claims for Service Connection, Including
Based on Aggravation of Pre-Service (Preexisting) Disability

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002) . 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002) ; 38 C.F.R. § 3.306(a) (2011). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b) . 


III. Request to Reopen Claim for Service Connection for
Bilateral Pes Planus

The Veteran filed an original claim for service connection for pes planus in January 2004.  The RO denied that claim within a July 2004 rating action based on a lack of evidence of increase in severity of pre-existing pes planus during service.  The Veteran did not submit a notice of disagreement with that decision within the one-year period allowed for submission of such a notice, and hence did not initiate an appeal of that decision.  38 C.F.R. §§ 20.200, 20.302 (2011).  He also did not within that one year period submit any additional evidence, and neither was any additional evidence received pertaining to that issue, within that one-year period, so as to be considered as having been filed in connection with that claim, to allow for continuation or non-finality of that claim.  38 C.F.R. § 3.156(b) (2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Relevant official service department records not previously of record have also not been received since that July 2004 decision so as to render that decision non-final.  38 C.F.R. § 3.156(c) (2010).  Accordingly, that July 2004 decision became final as to the claim for service connection for bilateral pes planus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis (either on the merits of the case, or based on no new and material evidence having been presented to reopen the claim) will be evaluated, in the context of the entire body of evidence of record, to ascertain whether reopening is warranted.   Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means evidence newly of record, not previously submitted to agency decision makers.  Material evidence to reopen a claim means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Evidence of record at the time of the last prior final denial of the claim for service connection for bilateral pes planus in July 2004 consisted of service records; post-service VA treatment records of recent years; treatment records from a private physician, Dr. B.M.; and treatment, testing and evaluation records from other private sources; and the Veteran's statements in support of claim.  The service records included a service enlistment examination in July 1945 with a finding of "pes planus 2nd degree, asymptomatic ND."  The "ND" in this context is generally interpreted as 'nondisabling.' See Medical Abbreviations: 12,000 Conveniences at the Expense of Communications and Safety 171 (8th ed., 1997).  The Veteran's service treatment records include some treatments for acute disabilities, but no treatment for the Veteran's feet.  The Veteran's service separation examination report dated in January 1947 provides a finding of "normal" in the box to indicate no disability of the feet.  The Veteran's service Form WD AGO 100 informs that the Veteran's military duties consisted of clerical office work.

In his January 2004 claim the Veteran asserted that his pes planus had its onset in 1945, and that he received treatment for the condition between 1993 and 2004. 

VA treatment records obtained prior to the July 2004 decision included records dating from 2000 through 2004, with records of podiatric care revealing of a myriad of foot difficulties associated with both musculoskeletal and nail or dermatological conditions.  

Dr. B.M. informed in an undated note received into the record prior to the RO's July 2004 decision, responsive to an April 2004 query letter from the RO, that he had treated the Veteran from March 1999 to December 2000 for bunions, but had not treated him for pes planus.  He further informed that the Veteran apparently had had orthotics made in the past.  

Other private treatment records submitted by the Veteran in May 2004 were inclusive of various treatment, scan, and testing records of the past several years revealing of degenerative joint conditions of the feet as well as soft tissue conditions of the feet and ankles.  

Evidence received since the last prior final decision in July 2004 includes additional private and VA treatment records for conditions including of the feet, statements by private treating physicians, and lay statements.  

The newly submitted treatment records inform of treatment in recent years for additional foot pathologies including conditions identified as secondary to deformity of the feet associated with the Veteran's bilateral pes planus.  

A July 2008 letter from a private treating podiatrist, Dr. M.S., informed that he had treated the Veteran for the past several years and that the Veteran had been diagnosed with "arthritic changes of the midfoot, marked right Hallux Abducto Valgus and Pes Planovalgus feet."  The podiatrist informed of the Veteran's self-report that although his conditions of the feet had gradually worsened they had begun in military service.  In a further letter by Dr. M.S. dated in July 2011, the podiatrist asserted that the Veteran's current condition of the feet with chronic pain could have been averted with proper orthotics.  In this context, the Veteran has asserted, in effect, that military's failure to afford him appropriate care for his symptomatic pes planus in service ultimately resulted in his current foot conditions.  

The Veteran's new statements include submissions in July 2008 and August 2008.  In the July 2008 statement the Veteran asserted that during his military training he had problems wearing boots and was accordingly issued regular Army shoes.  He then added that he had problems with his feet "through the years" with continued deterioration, resulting in treatment at VA including with molded shoes.  In the August 2008 statement he averred that there were two incidents in service involving difficulties associated with his pes planus:  honor guard parade participation in September 1945 which resulted in stress on his feet for which he was told to soak his feet and was given aspirin, and basic training in February 1946 which resulted in difficulties with stress on his feet for which he was issued different shoes and assigned to an office job.  He also then asserted that he had problems with his feet ever since those two incidents.  

Other lays statements submitted in July 2008 included a statement by an older brother, a close friend since junior high school, and the widow of a friend from high school.  These laypeople all asserted knowledge of the Veteran's athletic achievements in high school, prior to entering the military.  His older brother asserted that on occasions after the Veteran's return from service when they had met he had noticed changes in the Veteran's stride and walking.  He also expressed knowledge of VA-issued orthotics over the years.  

The Veteran's new statements to the effect that he injured his feet in marching and training exercises in service, and that he has had a symptomatic condition since those injuries, as well as the other lay statements added to the record addressing good functioning of his feet prior to service, constitute new evidence relating to the unestablished fact of development or aggravation of pes planus in service, and raise a reasonable possibility of substantiating the claim for service connection for bilateral pes planus.  Accordingly, reopening of the claim for service connection for bilateral pes planus is warranted.   38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The claim for service connection for bilateral pes planus is reopened, and, to this limited extent the appeal is granted.


REMAND

The Board notes at the outset that the Veteran is unrepresented in the present appeal.  This is certainly not grounds for remand.  However, remand is warranted, as detailed below, and the Board regards this remand as a further opportunity to afford the Veteran the option of securing representation for his appeal before the Board.  The RO has expressed concern regarding the Veteran being unrepresented particularly in light of his advanced age.  The Board notes that the Veteran had hired a private attorney to represent him in his appeal, but subsequently in a July 2011 submission informed, "I no longer have an attorney."  The Veteran is thus currently unrepresented, having effectively revoked power of attorney from his private attorney representative.  The Veteran provided no explanation for this turn of events, and none is otherwise reflected in the claims file.  Accordingly, the Board finds it prudent to offer the Veteran a further opportunity to appoint a representative before the VA, particularly for his appealed claim.  

Regarding his reopened claim for service connection for bilateral pes planus, the Veteran has averred that he has had symptoms of disability from service to the present,  and has also detailed incidents in service when his pes planus allegedly became symptomatic (as detailed in the above decision reopening the Veteran's claim).  

Notwithstanding these assertions, the Veteran's service enlistment examination notes 2nd degrees pes planus.  Thus the presence of the disability as a preexisting condition may reasonably be satisfied as noted on entrance into service, with the presumption of soundness not applying.  38 U.S.C.A. § 1111 (West 2002) . Thus is presented a question of whether preexisting pes planus was aggravated in service, or whether disabling pes planus had its onset in service.  38 U.S.C.A. § 1153 (West 2002) ; 38 C.F.R. § 3.306(a) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (2002); 38 C.F.R. §§ 3.304 , 3.306(b) (2011).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) .

The Board believes that the Veteran's lay assertions as well as those of other laypersons of record, taken together with the service record showing the Veteran's assignment to clerical tasks in service, appears to support the Veteran's version of events in which he suffered symptomatic pes planus beginning in service.  Under such circumstances, the Board believes that a VA examination is warranted to address the likelihood that the Veteran's bilateral pes planus was aggravated in service.  As delineated in 38 C.F.R. § 3.159(c)(4) (2011), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1. Send the Veteran updated VCAA notice, to inform him of the evidence necessary to substantiate his claim for service connection for bilateral pes planus based on aggravation of pre-existing disability.  

Also in this letter, afford the Veteran the opportunity to appoint an authorized representative before the VA, to include to represent him in his appeal.  Any records and responses received including following the VCAA letter should be associated with the claims file, and any indicated development should be undertaken.  

2.  Thereafter, afford the Veteran a VA examination by a qualified medical specialist in disabilities of the feet to address his claimed bilateral pes planus, and any superimposing conditions, including questions of onset or aggravation during the Veteran's service from July 1945 to January 1947.  The claims file must be available to any examiner for review in conjunction with the examination.  Any indicated non-invasive tests should be conducted.  The examiner should do the following:  

a.  Obtain a medical history from the Veteran pertaining to his pes planus and its relationship to his active service period from July 1945 to January 1947.  

b.  Review the claims file, including a copy of this Remand.  Note the records documenting examinations, assessments, and treatments for conditions of the feet, to include documentation in service and post service.  Observe the finding of pes planus upon service enlistment examination in July 1945, "pes planus 2nd degree, asymptomatic ND," and note the absence of findings of pes planus elsewhere in service records, including its absence from findings upon service separation examination in January 1947.  Note the Veteran's lay assertions of incidents in service symptomatic for his feet, with self-reported issuance then of military shoes in place of boots and assignment to clerical duties for the balance of his military service, and self-reported persistence of symptoms from those incidents onwards with gradual worsening up to the present time.  Also note VA and private examination and treatment records, and statements by private medical practitioners.  Also noted submitted statements by laypersons in July 2008.  

c.  Conduct an examination of the Veteran, and based on that examination and review of the record, identify current bilateral pes planus and associated pathology.  

d.  Regarding the Veteran's bilateral pes planus, provide an opinion whether this constitutes a congenital or developmental defect, as opposed to a congenital disease.  If it is a defect, opine whether a superimposed disability became manifested in service, and if so address the nature of that superimposed disability.  The examiner should then opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the superimposed disability developed in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability).  

e.  If the examiner considers the Veteran's bilateral pes planus to be a disease rather than a congenital or developmental defect, then the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the bilateral pes planus, having existed prior to service, was aggravated (permanently increased in severity) during service; OR, in the alternative, whether such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability).  

f.  Note:  Congenital or developmental defects (e.g., missing or supernumerary parts) are not considered diseases or injuries for VA compensation purposes, because they are definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  However, if a new and different injury or disease is superimposed on a congenital or development defect, the additional disability may be service connected.  Congenital diseases, as opposed to defects (e.g., familial conditions which may worsen or first arise during service) can be granted service connection if manifestations of the disease in service constitute aggravation of the congenital condition.

g.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed low back disorders. 

h.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

i.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.

j.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

3.  Thereafter, readjudicate the remanded claim de novo.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


